Citation Nr: 0916627	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-37 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for vaginitis, cervicitis, 
and endocervicitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to 
April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This issue was remanded for further 
development in September 2008.  That development having been 
completed, this claim now returns again before the Board.


FINDINGS OF FACT

The Veteran does not currently have a diagnosis of vaginitis, 
cervicitis, or endocervicitis; there is no evidence of record 
linking any current genitourinary disorder to service.


CONCLUSION OF LAW

Vaginitis, cervicitis, and endocervicitis were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in May 2003, April 2004, and March 2006.  The 
first two letters informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
The third letter provided information regarding disability 
ratings and effective dates.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and the claims have 
been readjudicated several times during the course of this 
appeal. See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claims for benefits that are 
being finally decided on this appeal, such as obtaining VA 
medical records and providing the Veteran with several VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

The Veteran alleges that she has vaginitis, cervicitis, and 
endocervicitis as a result of service.  Specifically, she 
notes that she was seen in service for diagnoses of vaginitis 
and cervicitis, and feels that she continues to have these 
chronic conditions.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for vaginitis, 
cervicitis, or endocervicitis.  In this regard, the Board 
finds that the preponderance of the evidence of record 
indicates that the Veteran does not currently have these 
disabilities, nor does she have any chronic genitourinary 
disease related to her in service diagnoses of vaginitis and 
cervicitis.

Reviewing the relevant evidence of record, the Veteran's 
service medical records do show that she was seen in November 
1998 in service, with a diagnosis of vaginitis, in May 1999, 
with a diagnosis of a vaginal gland cyst, and in April 2000 
and September 2002 with diagnoses of cervicitis.  In 
addition, she had other reports of gynecological problems in 
service, such as a periodically reported abnormal discharge, 
and an abnormal pap smear in July 2000.

The Veteran received a predischarge examination in January 
2003.  At that time, she reported a history of problems with 
vaginitis, but that she had not had any problems with 
vaginitis in over 6 months.  She reported that she had 
cervicitis, and complained of occasional foul smelling 
vaginal discharge.  The Veteran was diagnosed with episodic 
resolved vaginitis, and stable residuals secondary to 
cervicitis and endocervicitis.  However, neither a pap smear 
or a full gynecological examination appear to have been done 
at that time.

The Veteran received a VA gynecological examination in June 
2005.  At that time, the Veteran's pelvic examination was 
completely normal, with no evidence of vaginitis, cervicitis, 
or endocervicitis.

An August 2006 VA routine women's health check up also was 
completely normal.  In July 2007, the Veteran was seen at the 
VA with complaints of increased discharge and a tender 
swollen area of the right groin.  Upon examination, she had 
some erythema of the external genitalia and vaginal 
irritation, was found to have a large amount of yellow 
vaginal discharge, and was noted to have esotropia of the 
cervix.  The Veteran was found to have yeast vaginitis likely 
exacerbated by medication, and was prescribed medication.  
There is no further indication that the Veteran received 
follow up treatment for this condition.

The Veteran received a further VA examination in February 
2009.  At that time, pelvic examination found a normal 
external genitalia, vagina, and cervix.  A wet prep test 
showed numerous white blood cells consistent with the large 
area of ectropion noted on her cervix, which the examiner 
indicated is a normal physiologic finding.  There was no 
evidence of cervicitis or vaginitis.  The Veteran was 
diagnosed with yeast vaginitis times one, completely 
resolved, and physiologic discharge related to the Veteran's 
young age and ectropion of the cervix.  The examiner 
specifically indicated that there were no findings of 
disability or conditions related to service.

The Board recognizes therefore that the Veteran did have 
diagnoses of vaginitis and cervicitis in service, however, 
the preponderance of the evidence of record shows that these 
conditions were acute and transitory and resolved in service 
without leaving residuals, as evidenced by the fact that all 
of her VA examinations since service have shown no evidence 
of vaginitis, cervicitis, or endocervicitis.  The most recent 
VA examination did find the Veteran to have ectropion of the 
cervix, however, it also indicated that this condition, and 
the resulting discharge therefrom, was related to the 
Veteran's age, and was also was a completely normal 
physiologic finding.  The Board points out that cervical 
ectropion is a normal anatomical variation, and therefore not 
a disease or injury for which service connection could be 
granted.  See 38 C.F.R. § 3.303(c) (2008).  Therefore, as the 
Veteran does not have any current findings of vaginitis, 
cervicitis, and endocervicitis, and as the Veteran does not 
have any other genitourinary disability that may be connected 
to service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and it must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for vaginitis, cervicitis, 
and endocervicitis is denied.



___________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


